Citation Nr: 0800318	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for service-connected 
bipolar disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an informal hearing presentation, dated in September 2007, 
the veteran's representative raised the issue of whether the 
August 2004 VA examination accurately reflected the current 
level of the veteran's service-connected bipolar disorder.  
The representative noted that since that examination was 
conducted, the veteran had been hospitalized for manic 
episodes and that the veteran claimed her symptoms had 
worsened.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994);  38 C.F.R. § 3.327(a) (2006).  
An examination which was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  
VAOPGCPREC 11-95.  

The veteran's representative's assertion that the current 
rating does not accurately measure the present severity of 
her disability, coupled with the fact that the examination 
was conducted more than three years ago, warrants another VA 
examination.  

In the informal hearing presentation the representative also 
notified the Board that the veteran had received counseling 
from Child Protective Services and at Arbor Circle.  
Previously, in November 2006, the had veteran submitted 
additional evidence directly to the Board.  This evidence 
consisted of notes of counseling sessions from "Bethany 
Christian Services CPS Advanced Impact Program."  It is not 
clear whether these are in addition to the Child Protective 
Services records referred to by the veteran's representative, 
or whether these are the records themselves.  The veteran 
should be asked to clarify whether there are any Child 
Protective Services records that have not yet been submitted 
and if so, the AOJ should take the proper steps to obtain 
these records on her behalf.  The AOJ should also take the 
proper steps to obtain the records from Arbor Circle.     

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of her service-connected 
bipolar disorder.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination. 

2.  Ask the veteran whether there are any 
records of counseling sessions from Child 
Protective Services, other than the 
records she submitted from Bethany 
Christian Services CPS Advanced Impact 
Program, that have not yet been submitted.  
If there are additional records, the 
veteran should be requested to provide the 
proper information so that VA can attempt 
to obtain these records on her behalf.

3.  The AOJ should takes steps necessary 
obtain records from Arbor Circle on the 
veteran's behalf.

4.  Thereafter, the veteran's claim of 
entitlement to a higher initial rating for 
service-connected bipolar disorder should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

